Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Van appeals the district court’s order granting the Defendants’ motions to dismiss, and dismissing Van’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Van v. BAC Home Loan Servicing LP, No. 4:10-cv-00073-RAJ-TEM (E.D. Va. filed Sept. 23, 2010 & entered Sept. 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.